NOT RECOMMENDED FOR PUBLICATION
                                File Name: 20a0440n.06

                                         Case No. 19-2411

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT
                                                                                       FILED
                                                                                  Jul 29, 2020
MICHAEL HART,                                           )                    DEBORAH S. HUNT, Clerk
                                                        )
       Plaintiff-Appellant,                             )        ON APPEAL FROM THE
                                                        )        UNITED STATES DISTRICT
v.                                                      )        COURT FOR THE EASTERN
                                                        )        DISTRICT OF MICHIGAN
PUBLICIS TOUCHPOINT SOLUTIONS, INC.,                    )
                                                        )
       Defendant-Appellee.                              )                             OPINION
                                                        )


BEFORE: MOORE, CLAY, and McKEAGUE, Circuit Judges.

       McKEAGUE, Circuit Judge.             Michael Hart sued his previous employer, Publicis

Touchpoint Solutions, claiming that it retaliated against him for refusing to violate the law, in

violation of Michigan public policy. The district court granted summary judgment to Publicis, and

Hart appealed. Because we find that there is no dispute of material fact, and Hart never refused to

violate the law, we AFFIRM.

                                                  I

       Michael Hart worked as a professional sales representative for Publicis Touchpoint

Solutions from December 2012 to September 2016. Publicis had been hired by Pfizer to provide

the sales force for two of Pfizer’s prescription drugs, Quillichew ER and Quillivant XR. And so,

Hart was assigned a territory in Michigan and given a list of doctors’ offices to target for marketing
Case No. 19-2411, Hart v. Publicis Touchpoint Solutions


efforts. Every day, he was required to make eight sales calls. Three or four times per week, he

hosted lunches for doctors, and frequently the doctors’ staff members, to discuss the drugs. And

about once a year, he attended dinner programs where speakers educated medical staff in the

audience about Quillichew or Quillivant.

   A. Lansing Pediatrics Lunch

         In April 2014, Hart hosted a lunch at Lansing Pediatrics. When he called the office

beforehand to confirm the lunch, he was directed to the office manager, Sherry Sheehan. Sheehan

requested that he bring lunch for 60 people. She mentioned that any extra meals could go to the

night staff or cleaning staff and that her daughter had a softball game that night. Hart balked. Only

30 people had attended his last lunch at Lansing Pediatrics in February. He was hesitant to provide

so many extra meals. He believed providing them would violate the Physician Payments Sunshine

Act (PPSA), and he told Sheehan so. She grew agitated with Hart, telling him not to question her.

         According to Hart, he then spoke to his supervisor at Publicis, John Williams. He told

Williams that Sheehan had requested 60 boxed lunches—which he believed violated the PPSA—

and that things were “going south in a hurry.” Hart says he asked Williams if he could cancel, but

Williams told him to go through with the lunch anyway.

         Hart proceeded with the Lansing Pediatrics lunch, and things continued to go downhill.

Hart brought the 60 boxed lunches Sheehan requested, but he and Sheehan still scuffled about

other aspects of the lunch, like the sign-in process. Moreover, only 32 people attended, which

meant that Hart had brought 28 extra meals. And a few days later, Sheehan called Publicis to

request that Hart no longer visit Lansing Pediatrics. She complained that Hart was “overly

aggressive and verbally abusive,” and that he “inappropriately touched” a female employee at the

lunch.



                                                -2-
Case No. 19-2411, Hart v. Publicis Touchpoint Solutions


       Williams (Hart’s supervisor) and Nancy McConville (Publicis’s senior human resources

officer) called Hart to address the complaint. Hart defended himself, saying that Sheehan’s

allegations were baseless. He believed Sheehan complained only because he resisted providing

the extra lunches that she requested. McConville allegedly said that she accepted what Hart was

saying, but that Publicis had to take the allegations seriously. And so Publicis issued Hart a

warning and placed him on disciplinary status, which made Hart ineligible for a bonus.

   B. Dinner Program

       Over a year later, in November 2015, Hart attended a dinner program at which Dr. Terry

Dickson presented information about Quillivant. In Dr. Dickson’s presentation, he made 15

separate mistakes, ranging from benign errors like neglecting to “explain Quillivant XR’s

proprietary mechanism of release” and misstating which company had developed the medicine, to

more concerning errors such as stating that he didn’t “think Quillivant XR is abusable” (this despite

the “black box warning” that Quillivant has a “high potential for abuse”). Each time he made a

mistake, Hart or his co-worker, Susan Tisch, interrupted the doctor to announce a correction. Hart

believed every correction to be legally required under the Food, Drug, and Cosmetic Act (FDCA).

It was very unusual to have so many corrections, and because Hart believed “this [wa]s a training

issue[,]” he felt obligated to tell Lance Lamotta, Pfizer’s director of training.

       The accounts diverge, but here’s what Hart says happened. That night, Hart stepped out of

Dr. Dickson’s presentation and called Williams. Hart told him about the large number of

corrections and his plan to inform Lamotta. Williams told him not to reach out to Lamotta. Hart

alleges that, despite Williams’s instruction, he sent Lamotta an email (and copied Williams on it)

saying that he had made a “whole bunch of corrective statements” at the dinner program and that

Lamotta could call him for more details. According to Hart, Williams then scheduled a conference



                                                 -3-
Case No. 19-2411, Hart v. Publicis Touchpoint Solutions


call between himself, Hart, Tisch, and Lamotta, because Williams wanted to hear whatever Hart

said to Lamotta. Williams phoned Hart to tell him about the conference call, and Williams also

instructed Hart not to tell Lamotta about all 15 corrections because it would put Publicis in a bad

light; Hart could tell Lamotta about only a few. Then, just before the conference call was to begin,

Hart says that Williams sent him a text message saying, “if you open your mouth and say one word

to Pfizer, things are going to get very bad for you.”

       Williams denies all of this. He says he didn’t tell Hart not to inform Lamotta about the

corrections. And he never sent a threatening text saying that if Hart talked to Lamotta things would

get bad for him.

       Here’s Hart’s recollection of the conference call. At first Williams did most of the talking,

trying to cut off the call by saying that that they didn’t need to waste Lamotta’s time with any

specifics. But Lamotta asked to hear from Hart. So, Hart explained that he had made 15

corrections at the dinner program and that Williams had asked him not to tell Lamotta about them.

When Hart finished, Lamotta allegedly said he wasn’t concerned about the corrections Hart had

made, but he was concerned about the lack of corrections reported by Williams in earlier programs.

Curiously, Hart says that Williams texted him, “good job,” after they hung up. But then when Hart

and Williams attended a national sales conference in Las Vegas months later, Williams told him

“not to talk to anyone from Pfizer”—“[e]specially Lance Lamotta.” According to Hart, this

instruction was retaliation for Hart’s telling Lamotta about the corrections.

       According to Williams, the conference call described by Hart never happened, and such a

call wouldn’t have happened under Publicis’s procedure for handling corrections at speaker

programs. He says that Lamotta wouldn’t be involved in corrections made in any individual

program, only the legal team would be. Williams also denies instructing Hart not to speak to



                                                -4-
Case No. 19-2411, Hart v. Publicis Touchpoint Solutions


anyone from Pfizer at the conference in Las Vegas. As for Lamotta, he says he remembers seeing

Williams at sales conferences every year but doesn’t recall any phone conversations with him.

   C. Meetings with Dr. Field

       Almost a year later, in September 2016, Williams asked Hart to get him a meeting with Dr.

Field, one of the doctors on Hart’s assigned list of contacts. And he asked for a meeting the next

day, which happened to be a Friday. Williams wanted a letter from Dr. Field advocating for adding

Quillichew to Michigan’s list of Medicaid-approved drugs. According to Hart, Williams wanted

Dr. Field’s signature on a letter pre-written by Pfizer, which Hart alleges would violate the

Michigan Medicaid False Claims Act. Hart said he would try to arrange the meeting, but it might

be difficult given the short notice.

       In the meantime, Williams called on Dr. Field’s office himself. He was told that the doctor

couldn’t meet with him because the office was closed on Fridays. Williams was surprised by this.

He double-checked Michael’s reports in Publicis’s system, and Hart had recorded visiting Dr. Field

on several Fridays.

       Back to Hart. Hart says that when he called Dr. Field’s office to arrange the meeting for

Williams, he got a mouthful from Leslie Field, the office receptionist. According to Hart, she

complained that Williams had been badgering them all day, insisting that Dr. Field meet with him

the next day, and she said the office was “not going to play ball [with] somebody dictating what

the doctor is going to do with his time.”

       Then Williams called Hart. Williams mentioned that he was disappointed that Hart had

reported meetings with Dr. Field on Fridays when the office was closed. According to Williams,

Hart admitted that he didn’t speak with Dr. Field on those Fridays, but he insisted that he had

visited the office and reported the calls in order to keep up his call numbers.



                                                -5-
Case No. 19-2411, Hart v. Publicis Touchpoint Solutions


    D. Hart’s Termination

        About a week later, Williams called Hart and terminated his employment at Publicis. He

explained that Hart was being fired for reporting Friday meetings with Dr. Field that never

happened. Hart objected. Hart says that the office wasn’t closed on Fridays. The doctor didn’t

usually see patients, but the staff was frequently still there. According to Hart, he had performed

whole-office visits with Dr. Field’s staff on those Fridays, which he says are permissible under

Publicis policy and are indistinguishable in the reporting system from meetings with the doctor

himself. Hart demanded that Williams tell him what calls he had fabricated. Williams couldn’t

tell him, and a representative from HR said it didn’t matter because the decision had been made to

fire Hart.

        Upset, Hart then went back to Dr. Field’s office.        According to him, he asked the

receptionist, Leslie Field, to confirm which dates he had visited their office to cross-reference his

records. According to Ms. Field, Hart handed her a list of dates and demanded that she lie and say

he visited the office on those days, saying he would be fired if she didn’t. Hart argues this is

implausible since he had already been fired when he visited the office. Ms. Field says Hart refused

to leave until she said they would consider saying he visited the office on the given dates. Even

then, Ms. Field says, another doctor had to ask him to leave, threatening to call the police. Hart

denies refusing to leave.

        According to Ms. Field, Publicis did call to check whether the “meetings had taken place

and office staff did truthfully relay that no record of such meetings existed, Dr. Field had no

recollection of these meetings, and on at least 2 of the dates in question such a meeting would not

have been possible.”




                                                -6-
Case No. 19-2411, Hart v. Publicis Touchpoint Solutions


       Hart then sued Publicis, alleging that it retaliated against him for refusing to violate the

law. The district court granted summary judgment to Publicis, and Hart appealed. Hart v. Publicis

Touchpoint Sols., Inc., No. 18-12899, 2019 WL 5788562 (E.D. Mich. Nov. 6, 2019).

                                                 II

       We review the district court’s grant of summary judgment de novo. Brumley v. United

Parcel Serv., Inc., 909 F.3d 834, 839 (6th Cir. 2018). Summary judgment is appropriate if Publicis

“shows that there is no genuine dispute as to any material fact and [Publicis] is entitled to judgment

as a matter of law.” Fed. R. Civ. P. 56(a). So, viewing the facts in the light most favorable to

Hart, the non-movant, we must determine whether Hart raised a genuine issue as to whether

Publicis retaliated against him for refusing to violate the law. Brumley, 909 F.3d at 839. Because

we find no genuine issue of material fact, we affirm the judgment of the district court.

                                                 III

       Under Michigan law, employment is presumed to be at-will. Lytle v. Malady, 579 N.W.2d
906, 910 (Mich. 1998). An employer can fire an at-will employee for a “good reason, bad reason,

or no reason at all.” Engquist v. Ore. Dep’t of Agr., 553 U.S. 591, 606 (2008) (internal quotation

omitted); accord Suchodolski v. Mich. Consol. Gas Co., 316 N.W.2d 710, 711 (Mich. 1982) (per

curiam). There is a narrow exception, however. Michigan law recognizes that “some grounds for

discharging an employee are so contrary to public policy as to be actionable.” Suchodolski, 316
N.W.2d at 711. Employers violate public policy when they fire employees for their “failure or

refusal to violate the law in the course of employment.” Rivera v. SVRC Indus., Inc., 934 N.W.2d
286, 298 (Mich. Ct. App. 2019) (quoting Kimmelman v. Heather Downs Mgmt. Ltd., 753 N.W.2d
265, 268 (Mich. Ct. App. 2008)). Hart claims that Publicis did just that; it fired him for refusing

or failing to violate the law on three different occasions. The problem for Hart is that none of the



                                                -7-
Case No. 19-2411, Hart v. Publicis Touchpoint Solutions


things he says Publicis asked him to do amount to a violation of law, at least not of the provisions

he argues on appeal. Thus, even if we accept his account of every disputed fact, Hart never actively

refused to break the law.

       First, Hart objected to providing 60 boxed lunches at an event that he anticipated only 30

people would attend. Hart says the extra lunches ran afoul of two statutes: the Physician Payments

Sunshine Act and the Anti-Kickback Statute.

       The Physician Payments Sunshine Act is a reporting statute. It doesn’t limit how much

money a company like Publicis spends on doctors; it just requires them to honestly report how

much they spend. 42 U.S.C. § 1320a-7h; Hall v. St. Jude Med. S.C., Inc., 326 F. Supp. 3d 770,

782–83 (D. Minn. 2018); Burns v. Medtronic, Inc., No. 8:15-CV-2330-T17-TBM, 2016 WL
3769369, at *6 (M.D. Fla. July 12, 2016). Hart doesn’t allege that anyone asked him to falsely

report his spending, and, more importantly, he doesn’t allege that he refused to file a false report.

He objected only to holding the event and providing the extra lunches.

       The Anti-Kickback Statute (AKS) proscribes “knowingly and willfully offer[ing] or

pay[ing] any remuneration (including any kickback, bribe, or rebate) directly or indirectly, overtly

or covertly, in cash or in kind to any person to induce such person . . . to purchase, lease, [or] order

. . . any good, facility, service, or item for which payment may be made in whole or in part under

a Federal health care program.” 42 U.S.C. § 1320a-7b(b)(2)(B). Hart’s argument boils down to

the contention that 28 extra sandwiches, purportedly given to the night staff, the cleaning staff,

and the office manager’s daughter’s softball team, constituted a kickback intended to induce the

doctors at Lansing Pediatrics to prescribe Quillivant more often. But even if providing free food

to a physician’s staff could, in some case, induce a physician to prescribe more of a prescription

drug (at the federal government’s expense), Hart presents no evidence that a reasonable person in



                                                 -8-
Case No. 19-2411, Hart v. Publicis Touchpoint Solutions


his position could have thought that that’s what was occurring here. He points to no evidence

indicating that Publicis or Pfizer intended the sandwiches to be bribes; that Lansing Pediatrics

solicited the sandwiches as bribes; or that, even if the sandwiches could somehow be construed as

bribes, their provision here related to either Quillvant prescriptions in general or federal healthcare

spending in particular. All of which makes this case even weaker than prior AKS retaliation cases

where we have affirmed grants of summary judgment to employers. Cf., e.g., Jones-McNamara

v. Holzer Health Sys., 630 F. App’x 394, 395–96 (6th Cir. 2015) (plaintiff alleged that she was

fired after accusing her employer of providing jackets and food to a group of ER doctors in

exchange for those doctors requesting Medicare-funded ambulatory services from her employer’s

client, which the doctors regularly did). So this part of Hart’s claim fails.

       Next, Hart insisted on telling Lamotta about the corrections he made at the dinner program,

despite being told not to by Williams. But, just like holding the lunch, failing to tell Lamotta

wouldn’t have violated the law. Hart points to the Food, Drug, and Cosmetic Act (FDCA).

Specifically, he relies on the section prohibiting misbranding a drug. 21 U.S.C. §§ 331(b), 352.

Even if we assume that the corrections themselves were required to prevent misbranding under the

FDCA, it doesn’t matter. Hart doesn’t allege that he was retaliated against for making the

corrections; he says he was retaliated against for telling Lamotta about them. And Hart doesn’t

cite anything in the FDCA that required Hart to notify Lamotta. (Nor, in our own research, can

we find any such requirement.) Therefore, Hart wasn’t refusing to violate the law when he insisted

on reporting the corrections to Lamotta.

       Compare this case to Meury v. Connie Kalitta Services/American International Airways,

Inc., 181 F.3d 102 (Table), 1999 WL 357774 (6th Cir. 1999), superseded by statute on other

grounds, Whistleblowers’ Protection Act, Mich. Comp. Laws §§ 15.361–15.369. There we found



                                                 -9-
Case No. 19-2411, Hart v. Publicis Touchpoint Solutions


that the federal aviation regulations required pilots to report violations to their supervisors, and so

any pilot who was retaliated against for reporting a violation was retaliated against for refusing to

violate the law. Id. at *2; see also Cushman-Lagerstrom v. Citizens Ins. Co. of Am., 72 F. App’x

322, 329 (6th Cir. 2003) (“[T]he facts in Meury indicate that under the federal aviation regulations

the plaintiff had an affirmative legal duty to report the violation, and therefore his reporting of the

violation essentially amounted to a failure to violate the law . . . .”). Unlike the federal aviation

regulations discussed in Meury, the FDCA does not appear to require sales associates to report

potential violations to their supervisors (and Hart doesn’t argue otherwise).

       One might think that even if the FDCA did not require Hart to tell Lamotta about the

misstatements, the purpose of the statute was served by Hart doing so. Under this line of reasoning,

one could be forgiven for thinking that Hart might still have a claim for retaliation in violation of

Michigan public policy. Not so. As we have recognized on several occasions, “Michigan does

not recognize a common law cause of action for an employee who has been discharged for

reporting violations of law to a superior.” Shaughnessy v. Interpublic Grp. of Cos., Inc., 506 F.

App’x 369, 377 (6th Cir. 2012) (quoting Goldfaden v. Wyeth Labs., 482 F. App’x 44, 50 (6th Cir.

2012), quoting in turn Cushman-Lagerstrom, 72 F. App’x at 330). And, again, Hart doesn’t argue

to the contrary.

       Last is the attempted meeting between Williams and Dr. Field. Hart says setting up the

meeting would have implicated the Michigan Medicaid False Claim Act because Williams planned

to ask Dr. Field to sign a pre-written letter, which Williams intended to submit to the state in

support of adding Quillichew to the Medicaid preferred drug list. Admittedly, this looks bad. But

Hart still hasn’t directed us to any law that this would violate. He cites only a section of the

Michigan Medicaid False Claim Act that proscribes “soliciti[ing], offer[ing], or receiv[ing] a



                                                - 10 -
Case No. 19-2411, Hart v. Publicis Touchpoint Solutions


kickback or bribe” in return for medical staff prescribing a certain medication or providing a

certain service, for which the medical professional could bill Medicaid. Mich. Comp. Laws

§ 400.604.

       Hart has presented no evidence that Williams planned to offer Dr. Field a bribe or kickback

for signing the letter. In his initial complaint, Hart said that Williams planned “to provide a

kickback or bribe to Dr. Field by placing him on the list, in exchange for his signature on the

letter.” But this doesn’t make sense. Hart doesn’t talk about any lists besides Michigan’s Medicaid

preferred drug list, and it’s unclear how Dr. Field, as a physician, could be placed on a list of

approved drugs. Besides this being nonsensical, there is also no evidence to support the claim.

Hart attempts to remedy this problem in his brief on appeal by alleging that there was a different

bribe: his brief says that Publicis was already furnishing Dr. Field with goods and services, which

purportedly served as the bribe for Dr. Field’s signature. But, apart from this broad statement in

Hart’s appellate brief, Hart points to no evidence suggesting that Publicis provided any goods or

services to Dr. Field’s office, and certainly no goods or services provided in anything other than

an arms-length commercial transaction. And even if this allegation were true, without more, Hart

cannot show how asking a customer for a letter like the one at issue in this case could alone

demonstrate a kickback or bribe. Because there is no evidence of any planned bribe, arranging the

meeting would not have violated the Michigan Medicaid False Claim Act.

       Because none of the things Hart claims that Publicis asked him to do violated the statutes

he points to in his summary judgment opposition, Hart’s retaliation claims fall flat. “[A]n

employer cannot engage in forbidden retaliation without an employee’s participation in activity

protected by law.” Jones-McNamara, 630 F. App’x at 404. Publicis didn’t retaliate against him

in violation of public policy when it fired him, and it didn’t retaliate against him when Williams



                                              - 11 -
Case No. 19-2411, Hart v. Publicis Touchpoint Solutions


allegedly instructed him not to speak to Lamotta in Las Vegas or when Publicis issued Hart a

warning that made him ineligible for a bonus.

                                                 IV

       For these reasons, we affirm the district court’s grant of summary judgment to Publicis.




                                                - 12 -